549 So. 2d 135 (1989)
Ex parte Glenn HOLLADAY.
(Re Glenn Holladay, alias v. State of Alabama).
No. 88-258.
Supreme Court of Alabama.
May 5, 1989.
Rehearing Denied July 14, 1989.
Certiorari Denied December 11, 1989.
Kathleen M. Warren and Howard B. Warren, Gadsden, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for respondent.
Certiorari Denied December 11, 1989. See 110 S. Ct. 575.
HOUSTON, Justice.
Glenn Holladay, the defendant herein, was indicted and convicted under Alabama's 1981 capital punishment statute, Ala.Code 1975, §§ 13A-5-39 through 13A-5-59. For the murders of Rebecca Ledbetter Holladay, David Robinson, and Larry Thomas, Jr., he received the death penalty pursuant to § 13A-5-40(a)(10), which authorizes that penalty upon a conviction of "[m]urder wherein two or more persons are murdered by the defendant by one act or pursuant to one scheme or course of conduct." The Court of Criminal Appeals affirmed the defendant's conviction. See Holladay v. State, 549 So. 2d 122 (Ala.Crim. App.1988). The defendant filed a petition for writ of certiorari, which we granted pursuant to Rule 39(c), Ala.R.App.P.
Having carefully read and considered the record, including over 1000 pages of voir dire, together with the briefs and arguments of counsel, we conclude that the judgment of the Court of Criminal Appeals is due to be affirmed.
We do note that, because we believe the prosecutor's closing statements during the sentencing phase of the trial were within *136 the bounds of proper argument, we do not wish to be understood as necessarily agreeing with the Court of Criminal Appeals' harmless error analysis.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, STEAGALL and KENNEDY, JJ., concur.